UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-6533



UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

VICTOR JERMAINE LIPFORD,

                  Defendant – Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.      Jackson L. Kiser, Senior
District Judge. (7:97-cr-40008-jlk-10)


Submitted:    November 19, 2008            Decided:   December 11, 2008


Before MICHAEL, MOTZ, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Victor Jermaine Lipford, Appellant Pro Se. Donald Ray Wolthuis,
OFFICE OF THE UNITED STATES ATTORNEY, Roanoke, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Victor Jermaine Lipford appeals the district court’s

order denying his motion for sentence reduction filed pursuant

to 18 U.S.C. § 3582(c)(2) (2006).           We have reviewed the record

and find no reversible error.            Accordingly, we affirm for the

reasons stated by the district court.         United States v. Lipford,

No. 7:97-cr-40008-jlk-10 (W.D. Va. filed Mar. 24, 2008; entered

Mar. 26, 2008).      We deny Lipford’s motion for appointment of

counsel and his motion to remand the case in full.              We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the   materials   before   the    court   and

argument would not aid the decisional process.

                                                                   AFFIRMED




                                     2